DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/17/2020.
Claim(s) 1-25 is/are currently presenting for examination.
Claim(s) 1, 9, 17 is/are independent claim(s).
Claim(s) 1-2, 4-5, 7-10, 12-13, 15, 17-18, 20-21, 23, and 25 is/are rejected.
Claim(s) 3, 6, 11, 14, 16, 19, 22, and 24 is/are objected to.
This action has been made NON-FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “A method implemented by an internal node or primary egress node protection” should be changed to “A method implemented by an internal node for primary egress node protection”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 13 of U.S. Patent No. 10,749,793 (hereinafter referred to as Patent '93). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
As per claim 1, Patent '93 discloses A method implemented by an internal node or primary egress node protection for packets being routed to a client node (Patent ’93, claim 13, line(s) 1-3), comprising: receiving a first packet comprising a primary label switched path (LSP) label and a service label (Patent ’93, claim 13, line(s) 8-9); swapping the primary LSP label for a backup LSP label to generate a second packet (Patent ’93, claim 13, line(s) 15-16), wherein the second packet comprising the backup LSP label and the service label (Patent ’93, claim 13, line(s) 16-18), the backup LSP label is a label assigned to a partial backup LSP (Patent ’93, claim 13, line(s) 18-19), wherein the partial backup LSP is configured to branch off a portion of a primary LSP in order to protect the primary LSP in the event of the primary egress node failure (Patent ’93, claim 13, line(s) 19-22), wherein the internal node is an upstream node of the primary egress node along the primary LSP and is also an upstream node of a backup egress node along the partial backup LSP (Patent ’93, claim 13, line(s) 22-26); and deliver the second packet through the backup egress node to the client node via the partial backup LSP (Patent ’93, claim 13, line(s) 29-33). 

Claims 2, 4, 5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of of U.S. Patent No. 10,749,793 (hereinafter referred to as Patent '93) in view of US_20110199891_Chen (hereinafter called Chen-91).
Regarding claim 2, Patent '93 discloses the method of claim 1 (Patent ’93, claim 13), but does not disclose wherein the method further comprising: send a message, to the backup egress node, comprising information for establishing the partial backup LSP.
Chen-91 discloses wherein the method further comprising: send a message, to the backup egress node, comprising information for establishing the partial backup LSP (Chen-91 paragraph 62, “…and then the previous-hop node sends the backup egress node the information in a RSVP-TE PATH message…”, and paragraph 63, “After receiving the message, the previous-hop node may establish a backup LSP from the previous-hop node to the second egress node 222. The backup LSP may be created by computing a path from the previous-hop node to the second egress node 222, sending the PATH message along the computed path, receiving a RESV message in return, and creating a forwarding state for the backup LSP...”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen-91’s the internal node sends the backup egress node the information in a RSVP-TE PATH message in Patent '93’s system to help the backup egress node forwarding the packet to destination node properly. This method for improving the system of Patent '93 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen-91. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '93 and Chen-91 to obtain the invention as specified in claim 2.

Regarding claim 4, Patent '93 and Chen-91 discloses the method of claim 2, and Chen-91 further discloses wherein the information comprises an IP address of the backup egress node (Chen-91 paragraph 106, “…the In-Label TLV 2307 may comprise a label and the Destination TLV 2309 may comprise a destination address for a client. The egress FORWARDING object 2300 may be transported to a previous-hop node of an egress node from the egress node of the LSP in a RSVP-TE RESV message and then transported to a backup egress node from the previous-hop node via a RSVP-TE PATH message”, and paragraph 104, “…The egress IPv6 address 2159 may comprise an IPv6 address for an egress node associated with the backup egress node. The backup egress S2L-SUB-LSP IPv6 object 2150 may be transported to a previous-hop node of an egress node from an ingress node of the LSP in a RSVP-TE PATH message.”).

Regarding claim 5, Patent '93 and Chen-91 discloses the method of claim 2, and Chen-91 further discloses wherein the information comprises identification information of the primary LSP (Chen-91 paragraph 106, “…an egress FORWARDING object 2300, which may comprise information about forwarding data received from a P2MP LSP to a client on the egress..”)..

Regarding claim 7, Patent '93 and Chen-91 disclose the method of claim 2, and Chen-91 further discloses wherein the message is a path message (Chen-91 paragraph 62, “…and then the previous-hop node sends the backup egress node the information in a RSVP-TE PATH message…”).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of of U.S. Patent No. 10,749,793 (hereinafter referred to as Patent '93) in view of US_8259564_B1_Gredler.
Regarding claim 8, Patent '93 discloses the method of claim 1 (Patent ’93, claim 13), but does not disclose wherein the service label is a virtual private network (VPN) label.
Gredler discloses wherein the service label is a virtual private network (VPN) label (Gredler column 10, lines 12-13, “…in the example of FIG. 2A, the packet includes a service label (e.g., VPN label) …”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gredler’s both of the received packet and the newly formed packet include the same service label in Patent '93’s system to let the network devices forwarding the packet to destination node properly. This method for improving the system of Patent '93 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gredler. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '93 and Gredler to obtain the invention as specified in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-10, 12-13, 15, 17-18, 20-21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20110199891_Chen (hereinafter called Chen-91) in view of US_8259564_B1_Gredler.
Regarding claim 1, Chen-91 discloses a method implemented by an internal node or primary egress node protection for packets being routed to a client node (Chen-91 figures 3-6), comprising: receiving a first packet comprising a primary label switched path (LSP) label (Chen-91 figure 6, and paragraphs 78-79, the internal node 615 receives a packet 682 from the ingress node 611, the packet 682 includes a primary LSP label with value of 15); swapping the primary LSP label for a backup LSP label to generate a second packet (Chen-91 figure 6, paragraphs 78-79, when the internal node 615 detects the failure of the egress node 621, it can replace the primary LSP label with value of 15 with a backup LSP label with value of 51, and generate packet 696), wherein the second packet comprising the backup LSP label, the backup LSP label is a label assigned to a partial backup LSP (Chen-91 figure 6, packet 696, and paragraph 78, “…The forwarding entry 635 may also comprise an inactive item that may be used for forwarding a data packet with label 15 to the internal node 651 by replacing label 15 with label 51. The inactive item may be used by setting the inactive item to active status when the node 615 detects a failure on the egress node 621.…”, and paragraph 79, “…the node 615 may forward the data in the packet 682 with label 15 from the node 611 to the node 651 along the backup P2MP sub-LSP. The label 15 in the packet 682 may be replaced with a new label 51 to obtain a new packet 696 with label 51. The packet 696 may be forwarded to the node 651. The node 651 may forward the data in the packet 696 to the backup egress node 653 using the forwarding entry 639.…”), wherein the partial backup LSP is configured to branch off a portion of a primary LSP in order to protect the primary LSP in the event of the primary egress node failure (Chen-91 figure 6, and paragraph 79, “When the previous-hop node 615 of the egress node 621 detects a failure in the egress node 621, e.g. via a BFD interface 680 between the node 615 and the egress node 621, the node 615 may set the corresponding inactive item in the forwarding entry 635 to active status. Thus, the node 615 may forward the data in the packet 682 with label 15 from the node 611 to the node 651 along the backup P2MP sub-LSP...…”, when a failure was detected in the first egress node 621, data from the internal node 615 will be routed to the backup egress node 653 according to the backup LSP), wherein the internal node is an upstream node of the primary egress node along the primary LSP and is also an upstream node of a backup egress node along the partial backup LSP (Chen-91 figure 6, the internal node 615 can be an upstream node for both of the first egress node 621 and backup egress node 653); and deliver the second packet through the backup egress node to the client node via the partial backup LSP (Chen-91 figure 6, and paragraph 79, “…The packet 697 may be forwarded to the backup egress node 653. The backup egress node 653 may send the data to the client 660 by removing the label 13 in the packet 697 and using the destination IP address in the data packet...”), but does not discloses the first and second packets includes a service label.
Gredler discloses the first and second packets include a service label (Gredler figures 2A-2B, service label 76, and column 8 line 32, column 11 lines 15-16, the upstream PLR 40 swaps label 72A with label 72D to form packet 70F, and forwards packet 70F to ASBR 44).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gredler’s both of the received packet and the newly formed packet include the same service label in Chen-91’s system to let the network devices forwarding the packet to destination node properly. This method for improving the system of Chen-91 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gredler. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen-91 and Gredler to obtain the invention as specified in claim 1.

Regarding claim 2, Chen-91 and Gredler disclose the method of claim 1, and Chen-91 further discloses wherein the method further comprising: send a message, to the backup egress node, comprising information for establishing the partial backup LSP (Chen-91 paragraph 62, “…and then the previous-hop node sends the backup egress node the information in a RSVP-TE PATH message…”, and paragraph 63, “After receiving the message, the previous-hop node may establish a backup LSP from the previous-hop node to the second egress node 222. The backup LSP may be created by computing a path from the previous-hop node to the second egress node 222, sending the PATH message along the computed path, receiving a RESV message in return, and creating a forwarding state for the backup LSP...”).

Regarding claim 4, Chen-91 and Gredler disclose the method of claim 2, and Chen-91 further discloses wherein the information comprises an IP address of the backup egress node (Chen-91 paragraph 106, “…the In-Label TLV 2307 may comprise a label and the Destination TLV 2309 may comprise a destination address for a client. The egress FORWARDING object 2300 may be transported to a previous-hop node of an egress node from the egress node of the LSP in a RSVP-TE RESV message and then transported to a backup egress node from the previous-hop node via a RSVP-TE PATH message”, and paragraph 104, “…The egress IPv6 address 2159 may comprise an IPv6 address for an egress node associated with the backup egress node. The backup egress S2L-SUB-LSP IPv6 object 2150 may be transported to a previous-hop node of an egress node from an ingress node of the LSP in a RSVP-TE PATH message.”).

Regarding claim 5, Chen-91 and Gredler disclose the method of claim 2, and Chen-91 further discloses wherein the information comprises identification information of the primary LSP (Chen-91 paragraph 106, “…an egress FORWARDING object 2300, which may comprise information about forwarding data received from a P2MP LSP to a client on the egress..”).

Regarding claim 7, Chen-91 and Gredler disclose the method of claim 2, and Chen-91 further discloses wherein the message is a path message (Chen-91 paragraph 62, “…and then the previous-hop node sends the backup egress node the information in a RSVP-TE PATH message…”).

Regarding claim 8, Chen-91 and Gredler disclose the method of claim 1, and Gredler further discloses wherein the service label is a virtual private network (VPN) label (Gredler column 10, lines 12-13, “…in the example of FIG. 2A, the packet includes a service label (e.g., VPN label) …”).

Regarding claim 9, Chen-91 discloses a method by a backup egress node for primary egress node protection for packets being routed to a client node (Chen-91 figures 3-6), comprising: receiving from an internal node of a network via a partial backup label switched path (LSP), a packet comprising a backup LSP label (Chen-91 figure 6, paragraphs 78-79, when the internal node 615 detects the failure of the egress node 621, it can replace the primary LSP label with value of 15 with a backup LSP label with value of 51, and generates packet 696, then forwards it to the internal node 651 along the backup LSP. The internal node 651 replaces the label 51 in the packet 696 with a new label 13 to obtain a new packet 697 with label 13. The packet 697 may be forwarded to the backup egress node 653), the partial backup LSP is configured to branch off of a portion of a primary LSP in order to protect the primary LSP in the event of the primary egress node failure (Chen-91 figure 6, and paragraph 79, “When the previous-hop node 615 of the egress node 621 detects a failure in the egress node 621, e.g. via a BFD interface 680 between the node 615 and the egress node 621, the node 615 may set the corresponding inactive item in the forwarding entry 635 to active status. Thus, the node 615 may forward the data in the packet 682 with label 15 from the node 611 to the node 651 along the backup P2MP sub-LSP...…”, when a failure was detected in the first egress node 621, data from the internal node 615 will be routed to the backup egress node 653 according to the backup LSP), wherein the internal node is an upstream node of the primary egress node along the primary LSP and is also an upstream node of the backup egress node along the partial backup LSP (Chen-91 figure 6, and paragraph 79, “When the previous-hop node 615 of the egress node 621 detects a failure in the egress node 621, e.g. via a BFD interface 680 between the node 615 and the egress node 621, the node 615 may set the corresponding inactive item in the forwarding entry 635 to active status. Thus, the node 615 may forward the data in the packet 682 with label 15 from the node 611 to the node 651 along the backup P2MP sub-LSP...…”, when a failure was detected in the first egress node 621, data from the internal node 615 will be routed to the backup egress node 653 according to the backup LSP); but does not discloses the packet includes a service label, and using the backup label to find a label forwarding information base (LFIB); and delivering the packet to the client node using the service label based on the LFIB.
Gredler discloses the packet includes a service label (Gredler figures 2A-2B, service label 76, and column 8 line 32, column 11 lines 15-16, the upstream PLR 40 swaps label 72A with label 72D to form packet 70F, and forwards packet 70F to ASBR 44), and using the backup label to find a label forwarding information base (LFIB) (Gredler figures 2B, and column 6, lines 31-63, column 13 lines 21-28, FIBs); and delivering the packet to the client node using the service label based on the LFIB (Gredler figures 2B, and column 6, lines 31-63, and Table 2, column 13 lines 21-28, “…the backup router may include forwarding information bases (FIBs) that refer to other FIBs in a hierarchical manner. Whenthe backup router processes a native packet, i.e. a packet that is to be routed in accordance with a native forwarding context, the backup router (acting as a primary router in this case) may pop off all three labels to identify a next hop for the packet. The backup router may additionally perform a service-specific lookup when the LSP is a service LSP.…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gredler’s the received packet includes the service label and the backup router includes forwarding information bases (FIBs) in Chen-91’s system to let the network devices forwarding the packet to destination node properly. This method for improving the system of Chen-91 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gredler. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen-91 and Gredler to obtain the invention as specified in claim 9.

Regarding claim 10, Chen-91 and Gredler disclose the limitations as set forth in claim 2. 
Regarding claim 12, Chen-91 and Gredler disclose the limitations as set forth in claim 4.
Regarding claim 13, Chen-91 and Gredler disclose the limitations as set forth in claim 5.
Regarding claim 15, Chen-91 and Gredler disclose the limitations as set forth in claim 7.
Regarding claim 17, Chen-91 and Gredler disclose the limitations as set forth in claim 9, and a backup egress node comprising: a receiver, and a processor coupled to a memory and the receiver, wherein the memory comprises computer executable instructions stored on a non-transitory computer readable medium (Chen-91 figure 33, and paragraph 116).

Regarding claim 18, Chen-91 and Gredler disclose the limitations as set forth in claim 2. 
Regarding claim 20, Chen-91 and Gredler disclose the limitations as set forth in claim 4.
Regarding claim 21, Chen-91 and Gredler disclose the limitations as set forth in claim 5.
Regarding claim 23, Chen-91 and Gredler disclose the limitations as set forth in claim 7.
Regarding claim 25, Chen-91 and Gredler disclose the limitations as set forth in claim 8.

Allowable Subject Matter
Claims 3, 6, 11, 14, 16, 19, 22, and 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471